IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                               Assigned on Briefs May 2, 2006

                 STATE OF TENNESSEE v. CEDRIC P. GOLDEN

                  Direct Appeal from the Circuit Court for McNairy County
                           No. 1697    J. Weber McCraw, Judge



                    No. W2005-02743-CCA-R3-CD - Filed August 4, 2006


A McNairy County jury found the defendant, Cedric P. Golden, guilty of possession of more than
ten pounds of marijuana with intent to deliver and possession of drug paraphernalia. The trial court
sentenced the defendant to an effective sentence of five years and imposed a fine of $5,150.00. On
appeal, the defendant argues that the evidence is insufficient to sustain his convictions. After review
of the record and the parties’ briefs, we affirm the judgments of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

J.C. MCLIN , J., delivered the opinion of the court, in which THOMAS T. WOODALL and JOHN
EVERETT WILLIAMS, JJ, joined.

Shana Johnson (on appeal), Senior Assistant Public Defender, Somerville, Tennessee, and William
Hatton (at trial), Bolivar, Tennessee, for the appellant, Cedric P. Golden.

Paul G. Summers, Attorney General and Reporter; Brian Clay Johnson, Assistant Attorney General;
Elizabeth Rice, District Attorney General; and Terry Dycus and Cameron Williams, Assistant
District Attorneys General, for the appellee, State of Tennessee.

                                             OPINION

                                               FACTS

        The defendant’s convictions originated from the seizure of contraband during the execution
of a search warrant at 1226 Peach Street in Selmer, Tennessee. At trial, Dana Rose, a forensic
scientist with the Tennessee Bureau of Investigation, testified that she examined and weighed a
substance sent to her by police and identified as exhibit one. She confirmed that the substance was
marijuana and collectively weighed 11,750 grams or 42.8 pounds. She testified that the marijuana
was individually wrapped in bags or blocks. She further explained that exhibit one consisted of
numerous marijuana bags weighing between .6 grams and 195.8 grams. Also included in the exhibit
were three blocks of marijuana, weighing 3,214.4 grams; 1,099.9 grams; and 2,955.6 grams.
         Agent Rodney Weaver of the West Tennessee Judicial Drug Task Force, testified he sought
and executed the search warrant on April 4, 2003, around 5:15 p.m. According to Agent Weaver,
the house located at 1226 Peach Street was owned by co-defendant, Sharry Surratt. Upon searching
the house, drugs were discovered in the basement area. The drugs were hidden underneath the
basement stairwell in a hollow place behind a section of sheetrock. The drugs were “vacuum sealed”
in a silver wrapper. Agent Weaver explained that many times drugs are vacuum sealed to maintain
freshness and deter drug-sniffing dogs from smelling them. Agent Weaver stated that the process
of vacuum sealing drugs is not consistent with personal use. Agent Weaver also stated that he found
a Tech-9 handgun and a separate but loaded magazine cartridge in a black Nike bag. The bag was
found near the drugs. Agent Weaver also found a set of hand scales used to weigh small amounts
of marijuana.

       Agent Weaver testified that both men and women’s clothes were found in the master
bedroom. The defendant’s personal effects and documents were found in various rooms including
a W-2 Form found in the master bedroom. A set of digital scales were found in the closet of the
master bedroom. Cash and individual bags of marijuana were found in a leather jacket. Two
photographs of the defendant were found on the kitchen counter. An ashtray with marijuana residue
and blunt material was found in the living room. Various vehicles were seized outside of the
residence.

        Agent Weaver testified that 42 pounds of marijuana was considered a high amount for one
person to have. Agent Weaver explained that there are 28 grams in an ounce; 16 ounces in a pound;
“and an ounce of marijuana would be equivalent to rolling approximately 10 packs of cigarettes.”
He testified that the street value for an ounce of marijuana would run approximately $160.00. A
smaller amount called a “quarter bag” would run about $50.00 because the “more you break it down,
the more your profit will be.” Agent Weaver stated that because of the quantity and packaging, he
believed the dope was not homegrown but manufactured elsewhere. Agent Weaver valued the
amount of marijuana found to be worth approximately $42,000.00.

        On cross-examination, Agent Weaver acknowledged that an individual can purchase vacuum
sealers at Wal-Mart, however, Agent Weaver stated no vacuum sealer was found at the residence.
On re-direct examination, Agent Weaver stated that three of the vehicles seized at the residence were
owned by the defendant.

        Various police officers testified concerning their participation in the execution of the search
warrant. Police Officer Kim Holley testified that he participated in the search of the basement and
discovered under the basement stairs a “large bag [containing] blocks of marijuana.” Officer Holley
recalled finding a small amount of marijuana in the master bedroom. He also recalled finding the
defendant’s bank statement in the master bedroom. Police Officer Guy Buck searched behind the
basement stairs and found a black garbage bag full of “a large quantity of a green, leafy substance.”
Although he did not access it, Officer Buck saw a piece of sheetrock that had four screws in it
underneath the stairs. Officer Buck also went to a bedroom located in the southwest corner of the


                                                 -2-
house where he found a little bag of marijuana. In the same area, he also found a purse with
financial documents in it. The financial documents had Surratt’s name on them. Officer Buck
stated that the bedroom appeared to be occupied by a woman.

        Police Officer Jim Replogle testified that while he was outside securing the residence the
defendant pulled up into the driveway and asked what was going on. Officer Replogle told the
defendant that police were securing the house for a search warrant. The defendant said “okay,” then
calmly left. Police Officer Robert Lee Heathcock, III testified that he searched the master bedroom
and found a plastic bag of marijuana and two sets of digital scales in the closet. Officer Heathcock
explained that the scales were used to “weigh out the precise measurements of illegal drugs.” Officer
Heathcock also testified that he found a smoking pipe, small bags, and a letter addressed to Sharry
Surratt in the master bedroom.

         After the presentment of the state’s case-in-chief, co-defendant Sharry Surratt was called to
testify. Surratt testified that she, the defendant, and her daughter resided in the house. Surratt
testified that her bedroom was the southwest bedroom Officer Buck searched. Surratt stated that the
basement was used for storage and she had not been down there for months. She said that she and
the defendant sometimes slept in the master bedroom. She acknowledged she sometimes smoked
marijuana in the house, but she denied selling marijuana. On cross-examination, she stated that the
defendant lived with her in the house but indicated that he did not live with her at times when they
broke up. She acknowledged seeing one of the scales on the dresser, but she denied knowing what
the scales were used for. She stated that she did the majority of the house cleaning, but everybody
living in the house had to pick up. According to Surratt, she and the defendant had placed the
sheetrock underneath the steps for renovation purposes. However, Surratt adamantly denied
knowing that marijuana was hidden in her basement.

       After hearing the evidence, the jury convicted the defendant of one count of possession of
more than ten pounds of marijuana with intent to deliver and one count of possession of drug
paraphernalia. The trial court sentenced the defendant to an effective sentence of five years and
imposed a fine of $5,150.00.

                                           ANALYSIS

        On appeal, the defendant argues that the evidence is insufficient to support his convictions.
In particular, the defendant contends that no evidence, direct or circumstantial, proves he possessed
marijuana and drug paraphernalia. Upon review, we reiterate the well-established rule that once a
jury finds a defendant guilty, his or her presumption of innocence is removed and replaced with a
presumption of guilt. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). Therefore, on appeal, the
convicted defendant has the burden of demonstrating to this court why the evidence will not support
the jury’s verdict. State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000); State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982). To meet this burden, the defendant must establish that no “rational
trier of fact” could have found the essential elements of the crime beyond a reasonable doubt.
Jackson v. Virginia, 443 U.S. 307, 319 (1979); State v. Evans, 108 S.W.3d 231, 236 (Tenn. 2003);


                                                 -3-
Tenn. R. App. P. 13(e). In contrast, the jury’s verdict approved by the trial judge accredits the state’s
witnesses and resolves all conflicts in favor of the state. State v. Harris, 839 S.W.2d 54, 75 (Tenn.
1992). The state is entitled to the strongest legitimate view of the evidence and all reasonable
inferences which may be drawn from that evidence. Carruthers, 35 S.W.3d at 558. Questions
concerning the credibility of the witnesses, conflicts in trial testimony, the weight and value to be
given the evidence, and all factual issues raised by the evidence are resolved by the trier of fact and
not this court. State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997). We do not attempt to re-weigh
or re-evaluate the evidence. State v. Reid, 91 S.W.3d 247, 277 (Tenn. 2002). Likewise, we do not
replace the jury’s inferences drawn from the circumstantial evidence with our own inferences. Id.

        In order to convict the defendant of possession of ten pounds or more of marijuana with
intent to deliver, the state was required to prove beyond a reasonable doubt that the defendant: (1)
knowingly possessed marijuana, (2) with intent to sell or distribute, and (3) the quantity of marijuana
was not less than ten pounds nor more than seventy pounds. See Tenn. Code Ann. § 39-17-
417(a)(4), -(g)(2). The state also had to prove the defendant possessed drug paraphernalia with the
intent to use it to “plant, propagate, cultivate, grow, harvest, manufacture, compound, convert,
produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale,
or otherwise introduce into the human body a controlled substance[.]” See id. § 39-17-425.

        A conviction for possession of drugs or drug paraphernalia may be based upon actual or
constructive possession and may be proven by direct or circumstantial evidence. See State v. Shaw,
37 S.W.3d 900, 903 (Tenn. 2001); State v. Bigsby, 40 S.W.3d 87, 90 (Tenn. Crim. App. 2000).
Notably, drugs or drug paraphernalia may be possessed solely or jointly with others. See State v.
Copeland, 677 S.W.2d 471, 476 (Tenn. Crim. App. 1984). In addition, a conviction may be based
solely upon circumstantial evidence; however, the circumstantial evidence must be “so strong and
cogent as to exclude every other reasonable hypothesis save the guilt of the defendant.” State v.
Crawford, 470 S.W.2d 610, 612 (Tenn. 1971); see also State v. Jones, 901 S.W.2d 393, 396 (Tenn.
Crim. App. 1995).

         Constructive possession is demonstrated by showing that a person had the power and
intention at a given time to exercise dominion and control over the drugs or drug paraphernalia
either directly or through others. Shaw, 37 S.W.3d at 903. In essence, constructive possession is the
ability to reduce the contraband to actual possession. See State v. Williams, 623 S.W.2d 121, 125
(Tenn. Crim. App. 1981). However, “[o]ne’s mere presence in an area where drugs are discovered,
or one’s mere association with a person who is in possession of drugs, is not alone sufficient to
support a finding of constructive possession.” Shaw, 37 S.W.3d at 903 (citing State v. Patterson,
966 S.W.2d 435, 445 (Tenn. Crim. App. 1997); State v. Cooper, 736 S.W.2d 125, 129 (Tenn. Crim.
App. 1987)).

        The intention to sell or deliver drugs may be inferred from the amount of the drug possessed
by the accused along with other relevant facts surrounding the arrest. See Tenn. Code Ann. § 39-17-
419. See also State v. John Fitzgerald Belew, W2004-01456- CCA-R3-CD, 2005 WL 885106, *5
(Tenn. Crim. App., at Jackson, Apr. 18, 2005) (determining that jury can infer intent to sell or deliver


                                                  -4-
when amount of controlled substance and other relevant facts surrounding arrest are considered
together).

        Applying the foregoing standard of review, we conclude that the evidence was sufficient to
support the defendant’s convictions based upon a theory of joint, constructive possession of the
marijuana and drug paraphernalia. The record reflects that the defendant was the boyfriend of co-
defendant Surratt, and he lived in her house. Upon execution of a search warrant, police discovered
approximately 42 pounds of marijuana inside Surratt’s house. A large amount of the marijuana was
found in the basement, hidden behind some sheetrock. The defendant helped Surratt hang the
sheetrock in the basement. Police also found certain items belonging to the defendant including a
bank statement, W-2 Form, and clothing. Furthermore, the police found some marijuana, digital
scales, and a smoking pipe in the master bedroom where the defendant slept. Accordingly, viewing
the evidence in the light most favorable to the state, we conclude that a rational jury could have
found the defendant guilty of possession of more than ten pounds of marijuana with intent to deliver
and possession of drug paraphernalia.

                                         CONCLUSION

         Based upon the foregoing reasoning and authorities, we affirm the judgments of the trial
court.




                                                      ___________________________________
                                                      J.C. McLIN, JUDGE




                                                -5-